MEMORANDUM ***
Gary W. Settle appeals pro se from the district court’s summary judgment for Prescott Unified School District in his Americans with Disabilities Act (“ADA”) action alleging the District refused to hire him as an instructional aide because he has cerebral palsy. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de *9novo, Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1087 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment because Settle presented insufficient evidence to demonstrate that the District’s legitimate, nondiscriminatory reason for refusing to hire Settle was a pretext for discrimination. See id. at 1093-94 (applying the burden-shifting analysis of McDonnel Douglas to ADA claims of employment discrimination).
We do not consider Settle’s contentions regarding age discrimination because he did not properly raise that issue before the district court. See Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir.2006) (refusing to consider issues that the appellant did not raise before the district court).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.